Citation Nr: 0828061	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to reimbursement for non-authorized emergency 
medical care incurred at Meriter Hospital from February 28, 
2005 to March 13, 2005.


REPRESENTATION

Appellant represented by:	Kathy S. Sorum


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 administrative decision by 
the Department of Veterans Affairs (VA) William S. Middleton 
Memorial Veterans Hospital in Madison, Wisconsin, which 
denied entitlement to the benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Milwaukee in April 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran received emergency treatment at Meriter 
Hospital from February 28, 2005 to March 13, 2005.

2.  The veteran was enrolled in the VA healthcare system on 
March 15, 2005.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
emergency medical treatment received in a private facility 
from February 28, 2005 to March 13, 2005 are not met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1005 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, VA has a duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  In August 2006, VA notified the veteran 
of such information and evidence.  In his hearing before the 
undersigned, the veteran acknowledged what was necessary to 
substantiate his claim.  The duty to notify, therefore, has 
been fulfilled. 

VA also has a duty to assist the veteran with respect to his 
claim for benefits under 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).  As will be fully discussed 
below, the threshold question in this case is whether the 
veteran was enrolled in the VA health care system and had 
received medical services within two years prior to the 
emergency treatment at issue.  VA confirmed his enrollment 
status, and it was found to be a bar to entitlement.  There 
is nothing further VA can do to assist in the development of 
the claim. 

The veteran seeks reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  In 
particular, he contends that although he was not enrolled in 
the VA health care system prior to his emergency treatment, 
he had made attempts to do so previously which were 
unsuccessful.  He further contends that even if he had 
established primary care through VA prior to the emergency in 
question, the emergency medical services would have been 
turned away from VA had they attempted to bring him there, as 
at the time, the VA facility in question, William S. 
Middleton Memorial Veterans Hospital, did not have emergency 
services available.

Medical expenses incurred by veterans at private facilities 
and not previously authorized by VA may nonetheless be 
reimbursed by VA if certain statutorily-mandated 
requirements are met.  38 U.S.C.A. §§ 1725, 1728  (West 
2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any  
matter material to the claim, the claimant shall be given 
the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, he does not 
qualify for reimbursement under  38 U.S.C.A. § 1728, which 
requires the private treatment be  for a service-connected 
disability or a disability either associated with, or 
aggravating, a service-connected disability. However, the 
Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
to those veterans who are active Department healthcare 
participants and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725  
(West 2002); 38 C.F.R. §§ 17.1000-08 (2007).  Active 
healthcare participants are those veterans who are enrolled 
in the annual patient enrollment system and recipients of 
Department hospital, nursing home, or domiciliary care under 
such system within the last 24 month period.

The facts in this case are not in dispute.  On February 28, 
2005, the veteran had a stroke and called 911 emergency 
services.  He was taken to a private facility, Meriter 
Hospital, and was treated.  After some days, his sister 
alerted the hospital that he was a veteran, and he was 
transferred to the William S. Middleton Memorial Veterans 
Hospital.  He applied to be enrolled in the VA health care 
system on March 10, 2005.  That application was accepted on 
March 15, 2005.

The veteran does not deny that he was, in fact, not enrolled 
in the VA health care system prior to the emergency treatment 
as required.  Instead, he argues that the system was too 
difficult to maneuver as an individual, and his health was so 
poor, that he was not able to enroll prior to his stroke, 
although he wanted to.  Although the Board sympathizes with 
the veteran and his difficulties in enrolling in the system 
prior to his stroke in 2005, it is bound by the law and 
cannot grant benefits based on equity in the absence of 
administrative error.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In this case, there is no showing of 
administrative error.  The veteran had no completed 
procedures to enroll within the prior two years of his 
emergency treatment.  Because he was not enrolled, he is not 
eligible for reimbursement under 38 U.S.C.A. § 1725.

The Board need not reach the question of whether the VA 
hospital would have been able to accept the veteran as a 
patient in his emergent circumstances, as the initial 
requirement that he be enrolled in VA healthcare has not 
been met.  The bottom line is that had he been enrolled, the 
costs incurred at whichever facility he eventually received 
his emergency treatment would be eligible for reimbursement.  
Ultimately, the veteran's enrollment status is clear.  As he 
was not enrolled and therefore had not been treated under 
enrollment by VA within the prior two years, there can be no 
reimbursement in this case.


ORDER

Entitlement to reimbursement for non-authorized emergency 
medical care at Meriter Hospital from February 28, 2005 to 
March 13, 2005 is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


